On Petition for Rehearins.
Olds, J.
Counsel for the appellee have filed a petition. for a'rehearing in this cause, and by a learned and able argument insist that a rehearing should be granted. The-ease had 'due consideration, and the questions involved were fully considered in the original opinion, and we deem it necessary to consider but one question only presented by the petition for rehearing. It is contended by counsel for appellee that the question decided adversely to the appellee, and for which the judgment was reversed, was not-properly presented to this court for decision; that the-competency of that portion of the testimony of the plaintiff as a witness, stating that the engineer, Brumley, told him “ that if that man last night had fixed the cylinder-cock, as I told him, you would not have been hurt,” was-only raised by a motion to strike out; that such statement was made in answer to a competent question which elicited other competent testimony in connection with such incompetent testimony.
After the answer was given by the witness to the question, counsel for appellant made a motion to strike out the-incompetent part of the answer, stating his reasons, and the court overruled the motion and appellant excepted. The reason for new trial relating to this evidence alleges. “ that the court erred in permitting the plaintiff, while testifying as a witness in his' own behalf, to testify to the following, to wit: That after the accident resulting in the injuries complained of, and after plaintiff had received said injuries, he (plaintiff') asked the engineer, Brumley, ‘How *257tliis happened’ (referring to the accident), and that said Brumley told plaintiff, in answer to said inquiry, that he, Brumley, ‘ could not throw the reverse lever forward,’ - and ‘ that if that fellow had fixed the cylinder-cock, as I told him to, this thing would not have happened.’ ”
And there was no reason assigned for a new'trial based on the error of the court in overruling of the motion to strike out.
It appears by the record that a proper motion was made to strike out this latter statement of the witness, which Avas, in the original opinion, held to be erroneous, and an exception to the ruling was reserved. It would seem that, as a matter of fact, the trial court’s attention was called directly to the question which was passed upon and decided by this court. A motion for new trial was made, in which one of the reasons assigned was error in admitting this statement, together with the statement that the engineer said he could not throw the reverse lever forward. On appeal in this court, the question as to whether or not these particular statements were both, or either of them, competent, was discussed by counsel, and the question as to whethef the latter statement of the witness was competent or not was treated as being properly presented by the record. It would seem quite evident from the fact that - a separate motion to strike out the particular part of the statement of the witness which was held by this court to be incompetent, and from the motion for new trial, and the discussion in this court by brief and orally, that the question was treated as in the record, and the trial court passed upon the question reviewed by this court in passing upon the motion for a new trial; and if the question is not properly before this court, it is on account of a technical defect in the form of the motion for new trial.
It is not the practice and it is not incumbent on a party in a motion for new trial to set out in detail a verbatim *258copy of the evidence admitted over objection, or offered and refused, or a verbatim statement’ of the objections made to its introduction. It is sufficient if the evidence be referred to with such certainty as to call the attention of the court to it and to the ruling in relation thereto, so that the judge could not mistake the matter and the ruling alluded to and complained of by the party filing the motion. Clark v. Bond, 29 Ind. 555; Ball v. Balfe, 41 Ind. 221; Meyer v. Bohlfing, 44 Ind. 238.
The motion for new trial bases the error in permitting the plaintiff, while testifying as a witness, to testify to the •statements. This is in a certain sense true; the error was in permitting the witness to testify to the erroneous statement, but being coupled, as it was, in an answer to a proper question, with a statement that was competent, the proper way to save the error in allowing it to, go to the jury was by a motion to strike out the objectionable statement. The motion for a new trial does not point out the particular erroneous ruling as clearly as it might, and possibly not as clear as it should, but it is not necessary to decide as to the technical sufficiency of the motion, for under the rules of this court the question was properly decided.
Rule 26 of this court provides, among other things, that, “ If a statement of fact is made by counsel and not questioned or explained by opposing counsel, it will be deemed by the court to be accurate.” Counsel for the appellant, in his original brief in this case, after discussing the admissibility of all the statements of the witness in answer to the questions, continued by making the following statement in relation to this particular question:
“We submit there was error in refusing to strike out the last sentence of Stein’s evidence of Brumley’s statement. It was specifically referred to in the motion for a new trial, and is shown on page 76, lines 9 to 11. He said, ‘ If that man last night would have fixed that cylinder-cock, as I told him, you would not have been hurt.’ ”
*259This statement was not questioned or explained by counsel for the appellee, but, on the contrary, counsel for appellee said in his brief:
“ It follows, it seems to us, from the weight of authority and upon principle, that the court below was right in admitting Brumley’s statement as evidence, without invoking its discretionary power over the matter.
“And the whole of Brumley’s statement, including the last sentence, If that man last night would have fixed that cylinder-cock, as I told him, you would never have been hurt,’ was competent evidence. Two objections were made to this sentence:
“First. That it was uttered in the absence of any agent of the defendant, and the testimony thereof is hearsay.’
“Second. Not a part of the res gestee, because made wholly after the accident and injury complained of.
“We have shown that it was apart of the res gestee, and, therefore, that it was uttered in the absence of defendant’s agent is a worthless objection. We need say nothing more on the question of res gestee. Was it hearsay?”
We proceeded to discuss the question. After a question has been treated in this manner by counsel, and considered and decided by the court, we can not permit parties to come into court on a petition for rehearing and successfully urge as a grounds for the preventing of a rehearing that the reason assigned in the motion 'for new trial is too informal and fails to point out with sufficient certainty the particular ruling which was erroneous. Such a practice would tend to endless confusion and uncertainty, and we can see no reason why there should he a departure from the general rule in this ease. There is nothing in the record or brief of counsel for appellant to excuse counsel for appellee from an examination of the record and controverting the fact as to whether the question decided was properly presented. The rule, even in cases where new trials are presented, is that it is too late, after a new trial *260lias been granted, to object that the motion was not seasonably made. Kloster v. Elliott, 123 Ind. 176.
Filed December 17, 1892.
Parties must be diligent and make their objection at a seasonable time. And after they have joined in a discussion and obtained a decision, they can not be heard to say that the question was not properly raised.
The petition for a rehearing is overruled.